By the Court, Shaeter, J., on petition for rehearing.
Motion for rehearing.
In the opinion filed in this action at the last term, we held there was evidence in the case tending to prove that the bill of sale of the house and improvements on Sutter street, though dated August 15, 1855, was not in fact delivered until the 21st of April, 1856. We so held under the impression that it appeared by the record that the instrument was in the hands of Crowther on the day named, and that he then personally appeared before a notary and acknowledged its execution. We were mistaken, in that particular, however. The bill of sale, instead of being acknowledged by Crowther, was proved before the notary by the attesting witness. A rehearing is granted, in so far as the question of the validity of said bill of sale is concerned, unless the plaintiff within fifteen days shall file with the Clerk of this Court a release fully discharging the property embraced in said bill of sale from the operation of the decree; whereupon the decree will be and stand as reversed in so far as it avoids and annuls said bill of sale, and will be and stand as affirmed as to the residue thereof, except in the particular wherein it has already been modified—the appellants to recover the costs of appeal.
And it is so ordered.